DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 23 September 2021.  Claims 21-26 and 28-36 are pending.
Claim Objections
Claim 32 is objected to because of the following informalities:  Line 7 contains a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 and 31- 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawkins (US 2013/0268775 A1).
Per claim 21, Hawkins discloses a user authentication method using an image password system executed in a terminal device (Abstract; paragraph [0106]), the method comprising:
generating a plurality of layers that each correspond to one of a plurality of images (e.g., polygon 440 as shown in Fig. 4; paragraph [0109], “FIG. 4 also shows an exemplary user input pattern that the user has entered over the displayed image to select points within the image ...”), each of the plurality of layers including a plurality of units (paragraph [0109], “… These include three individual points 410, 420, 430, defined by selecting non-adjacent imaging elements, and four straight lines which form a four sided polygon 440, which defines the perimeter of an area…“), each of the plurality of units corresponding to one of a plurality of components constituting a corresponding image (paragraph [0109],”The straight lines, and therefore the polygon 440, are formed by selecting a continuous sequence of mutually adjacent individual elements.” ; Examiner’s Note:  Hawkins discloses a photograph showing an arrangement of the objects such as is depicted in FIG. 4 contains a range of features that form recognizable "landmarks" to the user , i.e., images as described in paragraph [0108].  The user generates a plurality of layers by selecting a plurality of points within the image to form a polygon 440 over an image within a photograph.) ;
selecting an image among the plurality of image (e.g., Step S300-S304 as shown in Fig. 3; paragraph [0092], “ In embodiments where a sequence of images is displayed, the user input may select locations in each of the sequence of images.  In embodiments where a video sequence of images is displayed, the user may define locations at different times during the video sequence. “; paragraph [0085-0086]);
responsive to selecting, by a user, a target component among the plurality of components that constitute the selected image (e.g., Step S306 as shown in Fig. 3; paragraph [0093] ), receiving a selection signal (e.g., finger  101 as shown in Fig. 1b; paragraph [0068])  that indicates one of the plurality of units that corresponds to the target component(e.g., Step S304 as At step S304, the computing device 100 receives user input to select one or more locations within the selected one or more images.  The locations selected by the user input could be single points within the image, or could be lines or areas defined by the user input.  This is described in more detail below.  “;  Examiner’s Note: As described in paragraph [0108], The use selects a target component, i.e., a landmark.); 
extracting code information of the unit indicated by the selection signal 
generating a password using the extracted code information (e.g., Step S310 as shown in Fig. 3; paragraph [0042]; paragraph [0095], “Finally, at step S310, the computing device generates a security code based on the defined set of locations.  The generation of the security code is described in greater detail below.  The security code may be used by the security application 140 to generate an encryption key, or may use directly as an encryption key.”; paragraph [0113], “During the registration process, the user will have defined a set of user inputs such as those depicted in FIG. 4, which form a pattern that is known only to the user, and which the user can reproduce during the access process.  The pattern of user inputs essentially describes the set of locations within the image that will form the basis of the user's password or security code as described in greater detail below.”; paragraph [0119], “In one embodiment, the security code is generated based only on the actual points in the image 400 or array 500 that are defined by the user input.  An exemplary method for generating a security code, which may subsequently be used to generate an encryption key, is shown in the flow diagram of FIG. 6.”;  paragraphs [0120-0127] describe generating a password using the extracted code information.); and 
determining the validity of the password according to whether or not the password matches a preset password(paragraph [0105],” The security application 140 may prompt the user to re-enter the user input entered during the registration process.  Entering the same user input that was entered during the registration process causes generation of the same security code, and therefore enables encrypted data to be decrypted and read.  Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. “; paragraph [0106]; paragraph [0107], “ In some embodiments, the computing device 100 (or the security application 140 stored thereon) is arranged to recognize when an incorrect security code has been generated (for example, by recognizing that the data has not been decrypted correctly) and informs the user that access is denied ...  “), 


wherein, when the user changes to a different one of the plurality of images and selects a same target component in the different image, the code information is changedIn some embodiments, the user input comprises user input to select locations at the perimeter of said area.  The user input may comprise user input to select a continuous sequence of points enclosing said area.  This enables relatively large amounts of raw data to be available for generating a security code even when the user input is relatively simple. “; paragraph [020]; paragraph[0025], “In some embodiments, the method comprises displaying a plurality of said images in a sequence, a first image of the sequence being replaced by a second image of the sequence, the second image being different from the first image.  A sequence of display images, provides a larger amount of data from which to generate the security code, and therefore enables generation of more secure codes.”); and 
the password is changed in real-time in accordance with the change of the code information(paragraph [0105], “ … Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. “; paragraph [0092]).
Per claim 22, Hawkins discloses the method of claim 21,

wherein, when the user does not change to a different image and selects the target component in the image again, the code information The timing of the inputs may be determined by determining a time between successively received user inputs, which may be stored as the number of seconds between received user inputs, for example  “), time (paragraph [0035],” In some embodiments, the method comprises determining the timing of each user input and generating the security code at least partly on the basis of said timing ...”; paragraph [0092]; paragraph [0133]; paragraph [0134]), and One Time Password (OTP) “Most commonly, passwords used for these purposes are alphanumeric.  To improve security, these alphanumeric passwords may be generated as one time pass codes (OTPs), for example by providing the user with a "tag" or other device containing logic for generating a time and/or event related code...”  ); and the password is changed in real-time in accordance with the change of the code information(paragraph [0105], “ … Failure to enter the same user inputs that were entered during the registration process causes a different security code to be generated, thereby preventing encrypted data from being decrypted. “).
Per claim 23, Hawkins discloses the method of claim 21, wherein the extracting of the code information of the unit indicated by the selection signal comprises: 
selecting a unit corresponding to [[a]] the selection signal among [[a]] plurality of units when the selection signal 
extracting code information assigned to the selected unit(paragraph[0033], “ … In some embodiments, the color values associated with the imaging elements are extracted from a color palette. “; paragraph [0118]).
Per claim 24, Hawkins discloses the method of claim 21, wherein the generating of the password using the extracted code information comprises generating a password using the extracted code information if a password input completion signal is received or the selection signal is not received for a specific time interval (e.g., Steps S606-S608 as shown in Fig. 6; paragraph [0127]).
Per claim 31, Hawkins discloses the method of claim 21,further comprising: 
providing a password setting procedure according to a user's password setting request(Hawkins, paragraphs [0096-0097]); 
sequentially selecting [[a]]at least one specific component among [[a]] the plurality of components constituting the selected image through the password setting procedure(Hawkins, paragraphs [0019-0020], [0025], [0092], and [0124],“ …The timings could relate to user inputs received to select points in a single image, in multiple sequentially displayed images, or in a video sequence.  Including timing data provides more raw data from which the security application 140 can generate a security code, and therefore increases the security of the encrypted data.  “; Riddick, paragraph [0060]); and 
determining and storing the password of [[a]] the user using code information of each unit at least one 
Per claim 32, Hawkins discloses the method of claim 31, further comprising:
when the user changes to the different one of the plurality of images,
changing 
updating the password of [[a]] the user using code information of each unit of the layer corresponding to a component selected by [[a]] the useramong the plurality of components that  constituting the different image(Hawkins, Fig. 3; paragraphs [0084-0086; paragraphs [0092-0095]).
Per claim 33, Hawkins discloses the method of claim 32, wherein the updating of the password of a user comprises updating the password of [[a]] the user using the code information of each unit of the different layer corresponding to the component selected by [[a]] the user when arrangement information of the different layer of the different layer are updated (e.g., Steps S304-S310 as shown in Fig. 3; paragraph [0091]).
Per claim 34, Hawkins discloses the method of claim 32, wherein the updating of the password of [[a]] the user comprises: updating the password of [[a]] the user using the code information of each unit of the different layer corresponding to the component selected by [[a]] the user when [[the]] a position of the component selected by [[a]] the the user (e.g., Steps S304-S310 as shown in Fig. 3; paragraph [0091]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Nahari (US 2011/0225638 A1).
Per claim 25
Nahari discloses determining, if a partial number of the passwords matches the preset password, the validity of the password by ignoring a dummy password which is numbers before and/or after the partial number is extracted (Abstract; paragraph [0009]; paragraph [0010]; paragraph [0014]; paragraph [0032]).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the secure randomized input of Nahari with the code generation device of Hawkins for providing improved security over conventional PIN or password based systems.as suggested by Riddick(paragraphs [0019]),
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Nahari to obtain the invention as specified in claim 25.
Per claim 26, Hawkins and Nahari disclose the method of claim 25, wherein the dummy password comprises at least one of numbers, letters, special characters and symbols of one or more digits which are randomly and instantly inputted..
Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Riddiford (US 2010/0322485 A1).
Per claim 28, Hawkins and Riddick disclose the method of claim [[27]] 21, but does not disclose wherein the generating the plurality of layers comprises arranging code information in each of the plurality of units of each of the plurality of layers.
Riddiford discloses wherein the generating of the layer the plurality of layers comprises arranging code information in each of the plurality of units of the layer each of the plurality of layers (Riddick, e.g., Fig. 9; paragraph [0015]; paragraph [0047]; paragraph [0053]).
   It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the graphical authentication of Riddiford with the code generation device of Hawkins for providing improved security over conventional PIN or password based systems.as suggested by Riddick(paragraphs [0019]),
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Riddick to obtain the invention as specified in claim 28.
Per claim 29, Hawkins and Riddick disclose the method of claim 28, wherein the arranging of the code information in each of the plurality of units of each of the plurality of layers comprises arranging the code information comprising at least one of numbers, letters, special characters, and symbols in each of the plurality of units of each of the plurality of layers (Riddick, paragraph [0052]; paragraph [0063]).
Per claim 30, Hawkins and Riddick disclose the method of claim 28, wherein the arranging of the code information in each of the plurality of units of each of the plurality of layers comprises randomly changing the code information in each of the plurality of units of each of the plurality of layers at a specific time interval, randomly changing the code information by number of times, or randomly changing the code information according to time based on a One Time Password (OTP) (Riddick, …The elements of the images do not need to appear in the same order each time the image is displayed, e.g., the location of the different faces may be different each time the image is displayed ...   “; paragraph [0063], “ …The layout of the pattern or grid may be changed every time it appears ... “).
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (US 2013/0268775 A1) in view of Yang et al. (Hereinafter, Yang, US 2015/0121489 A1).
Per claim 35, Hawkins discloses the method of claim 21, but do not disclose the method further comprising:  
providing an application icon setting procedure;
disposing an application icon on a specific component among [[a]] the plurality of components constituting the selected image through the application icon setting procedure; and 
generating an application information table for each code information by storing application information set by [[a]] the user using the code information of each unit of a layer corresponding to the specific component.
Yang discloses: 
providing an application icon setting procedure(Abstract; paragraphs [0008-0009]; paragraph [0016]; paragraphs [0030-0031]);
disposing an application icon on a specific component among a plurality of components constituting the image through the application icon setting procedure 
generating an application information table for each code information by storing application information set by a user using code information of each unit of a layer corresponding to the specific component (paragraph [0031]; paragraph [0063]).
  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the icon setting apparatus of Yang with the code generation device of Hawkins for providing enhanced security while helping the user to remember  their icon password.as suggested by Yang(paragraph [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hawkins and Yang to obtain the invention as specified in claim 35.
Per claim 36, Hawkins and Yang disclose the method of claim 35, further comprising: 
extracting the code information indicated by the selection signal (Yang, paragraph [0039]; paragraph [0062]; paragraph [0085]); 
extracting the application information corresponding to the code information with reference to the application information table for each code information(Yang, paragraph [0063]); and
 executing an application corresponding to the application information(Yang, paragraph [0030]).
Response to Arguments
Claim Rejections — 35 U.S.C. § 112
Claims 37 and 38 were rejected under 35 U.S.C. § 112(b). Claims 37 and 38 have been canceled. Accordingly, the rejection of claims under 35 U.S.C. § 112(b) is withdrawn.
Claim Rejections — 35 U.S.C. § 102
Applicant's arguments filed 23 September 2021 have been fully considered but they are not persuasive. 
Applicant argues that Hawkins does not teach every element recited in claim 21 and therefore cannot anticipate claim 21 since Hawkins does not  teach: “generating a plurality of layers that each correspond to one of a plurality of images, each of the plurality of layers including a plurality of units, each of the plurality of units corresponding to one of a plurality of components constituting a corresponding image; selecting an image among the plurality of images; responsive to selecting, by a user, a target component among the plurality of components that constitute the selected image, receiving a selection signal that indicates one of the plurality of units that corresponds to the target component: wherein, when the user changes to a different one of the plurality of images and selects a same target component in the different image, the code information is changed and the password is changed in real-time in accordance with a change of the code information.”

The Examiner disagrees since Hawkins does disclose the amended limitations as addressed above. Hawkins discloses a photograph showing an arrangement of the objects such as is depicted in FIG. 4 contains a range of features that form recognizable "landmarks" to the user, i.e., images as described in paragraph [0108].  The user generates a plurality of layers by selecting a plurality of points within the image to form a polygon 440 over an image within a photograph.  Therefore, Hawkins does teach and suggest the amended feature of “generating a layer comprising a plurality of units of different numbers so as to correspond to a plurality of components constituting the image.”  Riddiford was not relied upon to disclose “generating a layer comprising a plurality of units of different numbers so as to correspond to a plurality of components constituting the image.”
Claim Rejections — 35 U.S.C. § 103
Riddiford and Yang were not relied upon in the current rejection since Hawkins does disclose “generating a layer comprising a plurality of units of different numbers so as to correspond to a plurality of components constituting the image.”
In view of the above, Examiner maintains the rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE
Examiner
Art Unit 2173

/TADESSE HAILU/Primary Examiner, Art Unit 2173